DISMISS and Opinion Filed April 28, 2021




                                 S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-21-00012-CV

                   GEORGE BRYAN, Appellant
                            V.
            WILLIAM BECKER INDIVIDUALLY AND AS
       TRUSTEE OF THE WILLIAM E. BECKER FAMILY TRUST
            AND SCOPE AUTOMOTIVE, L.L.C., Appellees

                   On Appeal from the 95th District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-08362

                       MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Nowell
                           Opinion by Justice Osborne
      Before the Court is appellant’s April 22, 2021 unopposed motion to dismiss

the appeal. We grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                        /Leslie Osborne/
                                        LESLIE OSBORNE
                                        JUSTICE
210012F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

GEORGE BRYAN, Appellant                      On Appeal from the 95th District
                                             Court, Dallas County, Texas
No. 05-21-00012-CV          V.               Trial Court Cause No. DC-20-08362.
                                             Opinion delivered by Justice
WILLIAM BECKER                               Osborne. Justices Pedersen, III and
INDIVIDUALLY AND AS                          Nowell participating.
TRUSTEE OF THE WILLIAM E.
BECKER FAMILY TRUST AND
SCOPE AUTOMOTIVE, L.L.C.,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered April 28, 2021




                                       –2–